 EBERHARDEberhard Foods, Inc., 363 State Inc. and WyomingFood City, Inc.andRetail Store Employees UnionLocal No. 20, Retail ClerksInternationalAssocia-tion,AFL-CIO. Case 7-CA-6202September 27, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAOn May 15, 1968, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain alleged unfair labor practices and recommend-ing that the complaint herein be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed excep-tions to the Decision, together with a supportingbrief, and the Respondent filed an answering brief.Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelations Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.1We find it unnecessary to our Decision to pass upon or adopt theTrial Examiner's comment in his Decision,that if Eberhard were to buyout the two stores involved in this proceeding they would "againbecome part of the bargaining unit "Member Zagoria,in adopting the Trial Examiner's conclusion thatthe two stores involved herein were no longer part of the multistore unitof Eberhard stores,relies, in addition to the factors specified by theTrial Examiner,on the fact that there was no continuity of employeecomplement at these stores,inasmuch as all Eberhard employees atthese stores were offered an opportunity to transfer to other Eberhardstores in the unit,and virtually all of them did so transfer.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: The General Counsel is-sued his complaint in this proceeding on December 29, 1967,after a charge filed on August 3, 1967, by the Union named inFOODS5the caption. The complaint alleges that the three named Re-spondents (referred to hereafter as Eberhard, 363 States andWyoming) constitute a single integrated business enterprise or,alternatively, that 363 State and Wyonung are thealter egoofEberhard, and that they have refused to bargain with theCharging Union, in violation of Section 8(a)(5) and (1) of theAct. Respondents' answers deny the commission of any unfairlabor practices.Iconducted a hearing in this matter at Grand Rapids,Michigan on February 5 and 6, 1968. Briefs have been receivedfrom the General Counsel and the Respondents, and have beenfully considered.Upon the entire record in the case, and from my observa-tionof the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSEach Respondent admits thatit is aMichigan corporation,that during a representative period of a year or less it had grossrevenues from the sale of foodstuffs and other merchandise inexcess of $500,000 and that it received directly or indirectlyfrom points outside the State of Michigan, foodstuffs andother merchandise valued in excess of $10,000. Each Respond-ent admits, and I find, that it is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail StoreEmployees Union Local No. 20, Retail ClerksInternationalAssociation, AFL-CIO, referred to hereafter asLocal 20 or the Union,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESGeneral Background, Issue andContentionsA predecessor of Local 20 was certified in 1958 as exclusivebargaining representative for a unit of all grocery and producedepartment employees at all Eberhard stores located in KentCounty, Michigan, which is the metropolitan area of GrandRapids. Since 1960, Local 20 has entered into successivecontractswith Eberhard, including one which had just beennegotiated at the time of this hearing, in February 1968, andwas about to be signed. Since the execution of the lastpreceding contract which ran from July 1, 1964 through June30, 1967, Eberhard had closed one store and had sold, orotherwise disposed of five stores which had been previouslyincluded in the Kent County unit. Two of these stores, at 363State Street, Grand Rapids, and at 830-28th Street, Wyoming,Michigan,were transferred respectively by Eberhard to the twocorporations named as party Respondents here, namely 363State Inc. and Wyoming Food City, Inc. Respondent Wyomingbegan operating its store on or about December 1, 1966, and363 State assumed operation of its store about July 5, 1967.No question is raised by the General Counsel with respect toiAs correctedand amendedat thehearing.173 NLRB No. 2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sale of the other three stores and their consequent removalfrom the bargaining unit. After the disposition of these sixstores, Eberhard still operated seven retail grocery stores in theGrand Rapids area, as well as a number of other stores outsideKent County.The only issue in this case is whether Respondent Eberhardhas violated Section 8(a)(5) and (1) by refusing to bargain withthe Union for the appropriate store employees employed bythe other two Respondents.It is the contention of the General Counsel that the threeRespondents together constitute one employer, and thatRespondents 363 State and Wyoming are thealter egosofRespondent Eberhard, because the transfer of the stores didnot divest Eberhard of the controls and indicia of ownershipwhich serve to establish, under Board precedents, that separatebusiness entities are in fact integrated operations of a singleemployer. The General Counsel does not contend that 363State or Wyoming is individually obligated to bargain with theUnion as a successor of Eberhard.Respondents contend that the two stores involved herewere sold inbona fide,economically motivated transactions,without intent to avoid contractual or statutory bargainingobligations, and that the admitted indirect and partial commonownership of Eberhard and the other Respondents did nottransform the separate corporations and separately conductedbusinesses into a single, integrated enterprise.Eberhard Foods, 363 State and Wyoming have individualmemberships in Spartan Stores, which each acquired throughits purchase of the necessary qualifying stock. 363 State is alsoamember of an organization of eight or nine stores, eachindividually owned and operated and members of SpartanStores,which advertises jointly under the trade name ofShop-Rite. The sales plans and advertising layouts for theShop-Rite group are prepared for it by an employee of SpartanStores.A different employee of Spartan Stores' advertisingdepartment performs a similar service for Wyoming. Eberhardhas its own advertising department and prepares all its ownsales plans and advertising material for use in newspapers, radioand television. Eberhard also does all its own accounting, andfor a fee, performs accounting for Wyoming. 363 State, whichisamuch smaller operation than either of the other twoRespondents uses one of its own employees to do bookkeepingwork, and relies on Spartan Stores for preparation of taxreturns and accounting analyses of its operations. For theseservices, it pays Spartan a monthly fee. Payroll and paymentsto suppliers are handled by 363 State through its own checkingaccount which is under the immediate control of Frank Clark,the "purchaser" of that store. The issuance of checks forWyoming's payroll and payments to suppliers are handledthrough Smith, who is comptroller of Eberhard and treasurerof Wyoming. Walter Meier, the "purchaser" of Wyoming, doesnot sign checks.Operationsof L V. Eberhard,the Respondents,and Spartan Stores, IncL. V. Eberhard, who has been in the retail grocery businessfor 50 years, controls a number of enterprises in or related tothe retail sale of food products around Grand Rapids. TheseareEberhard Foods, which operates food supermarkets,Eberhard Realty, which owns the buildings and ground onwhich some of these stores are located, Food Equipment,which ownsand leasesstore fixtures and equipment, andChristiansen Ice Cream Co., a distributor of ice cream and asource of funds for investment in enterprises other than theabove, in which L V. Eberhard has an interest 2Spartan Stores, Inc., is a wholesaler of food products,owned cooperatively by its more than 400 members whooperate retail food outlets in Western Michigan. It offers them,in addition to centralized buying and distribution from its ownwarehouse, the benefits of preparing advertisements, printing,advice on merchandising, and various forms of accountingservices.All members of Spartan Stores must purchase sharesof stock to evidence their participation in the cooperative, andagree to buy their grocery merchandise from it. It can alsosupply them with meats and bakery products, althoughapparently they may utilize other sources of supply. Advertis-ing, accounting, and other store services are available to anyindividual member on a fee basis.2 Besides his controlling interest in those stores operated directly byEberhard Foods, L. V. Eberhard,or members of his family,also have asubstantial interest in other supermarket chains outside of Kent County.To the extent that acquisition or divestiture of retail outlets of thesechainsmay be relevant in establishing how and why L. V. Eberhardbought and sold stores in Kent County,the facts relating thereto will beset out later.3 The Wyoming store's loss between July 1 and November 19, 1966,Transfer of the Wyorrung and State Street StoresBecause of their unprofitability, L. V. Eberhard decided toget rid of certain stores in Kent County.3 In May 1966, thePlainfield store was closed. In November 1966, the 28th Streetstore in Wyoming was transferred to Walter Meier, or moreaccurately, to a corporation in which an Eberhard subsidiaryhad the majority stock interest and Meier had a minorityinterest 4 In the first half of 1967, two stores were sold toMarket Development Co., a subsidiary of Spartan Stores, theState Street store was transferred to a new corporation inwhich Frank Clark had a minority stock interest, and, inAugust 1967, the Madison Avenue store was sold to MadisonSquare Food Town. It is known from the record that theEberhard employees at the Wyoming and State Street storeswere transferred to other Eberhard stores in accordance withthe provisions of the contract. As for the other three Eberhardstores transferred during this period, no contention is madethat they are still in the Eberhard bargaining unit or thatEberhard has any bargaining obligation with respect to them.TheWyoming Store-The building occupied by theWyoming store was leased by Eberhard Realty from the owner,who is not identified but is not connected with the Eberhardinterests. Shortly after L. V Eberhard let it be known in thegrocery trade in Kent County that he wanted to get rid of theWyoming store, he began negotiating with Meier, who had 25years experience in the grocery business and who was thenwas over $31,000. State Street lost almost $4,000 in the year endingJuly 1, 1967.4 To avoid any undue coloration of the issue,Iwill use the neutralterm"transfer"to describe the acquisition of the stores by the two newcorporations,thus not committing myself as yet to whether it might bemore accurately described as a bona-fide sale (as contended for by theRespondents)or as an insubstantial shift of assets between Eberhardcontrolled entities(as contendedfor bythe General Counsel). EBERHARD FOODS7employed as a divisional manager for another food chain in theareaMeier had never worked for any Eberhard enterprise.Meier's employer was then engaged in selling its own stores inGrand Rapids to still another chain, and Meier was slated to betransferred to Detroit. He preferred to stay in Grand Rapidsand to put his experience to work in a business of his own Thedealwhich Eberhard and Meier negotiated for the Wyomingstore was as follows A corporation was organized to take overthe assets and operation. Christiansen Ice Cream, an Eberhardsubsidiary,put up 55 percent of the investment, Meierobligated himself by cash and notes for 35 percent, and threemen whom Meier was going to hire as department managersput up the money for the remaining 10 percent None of thesewere then employed at the store The owner of the buildingspent $40,000 remodeling the premises which was then leasedto Eberhard Realty. Food Equipment, an Eberhard subsidiary,spent $50,000 for new fixtures for the store All the Eberhardprivate brand merchandise was removed, an inventory of theremaining merchandise was made, and was valued at its retailprice less 15 percent The sale price for the merchandise wasslightly more than $32,000.Eberhard Realty subleased the store to Wyoming for a12-year term at a monthly rental of $1716.80, adjustableupward in accordance with changes in the Consumer PriceIndex, and with an option on Wyoming's part to extend thelease for an additional 10 years. Wyoming also leased thefixtures from Food Equipment for a 5-year term at a rental of1percent of net sales It was also given the option of installingitsown fixtures and equipment at any time, and of removingthem on expiration of the store lease. The lease for theproperty contains detailed provisions as to the allocationbetween the parties of taxes, special assessments, water andsewage rates.Christiansen put up $11,000 of the total capitalization of$20,000. By the date of the hearing, Meier had paid up hisshare, amounting to $7,000 Christiansen and Meier each havefirst refusal on the purchase of the other's stock at its bookvalueplus 10 percent. Christiansen also lent money toWyoming in addition to the stock investment The loan isbeing currently repaid. Wyoming operated at a loss for the first9 months of operations but is now showing a profit. Meieragreed dunng the negotiations for the transfer to limit hisremuneration to $300 per week plus a percentage of the profitsWhen Eberhard ceased operations at the Wyoming Store inNovember 1966 it transferred the three supervisors and eightemployees who were there to its other stores. Meter hired allhis own employees with the help of a Spartan Store official.He neither sought, `nor was offered, any assistance by thepersonnel department of Eberhard. Meier decided what to payhis employees, what their fringe benefits were to be, and set alltheir terms and conditions of employment. At the time of thehearing,Wyoming employed about 60 full- and part-timeemployees 5Three of the four directors of Wyoming represent theEberhard interests.Meier is the fourth director. The fourofficers are Meier, Maloney, one of the minority stockholders,L. V Eberhard, and Smith, comptroller of Eberhard.The 363 State Street Store-About the time that L. V.Eberhard sold two of the Grand Rapids stores to another areachain, he was also looking for a purchaser of the State StreetStoreFrank Clark, who was then employed by Drackett, amanufacturer of kitchen products, was interested, and negoti-ated a deal with Eberhard. Clark is a fairly young man who hadbegun working for Eberhard Foods while still in high school,and had risen to an assistant manager's position before leavingto go with Drackett The terms of their agreement were asfollowsA new corporation was formed, capitalized at$5,000. Amos A Stagg, the son-in-law of L. V Eberhard, vicepresident and director of Eberhard Foods, and the manager ofoperations for all the Grand Rapids stores, invested $2,750.Clarkput up the remaining $2,250, most of which heborrowed from a relative The corporation gave EberhardFoods a note for $22,000, payable at the rate of $1,000 permonth plus interest. By the date of the hearing, $5,000 hadbeen paid on the noteThe store building is owned by Eberhard Realty, and isleased to 363 State for a 5-year term at a rental of $750 permonth, with an option to renew for an additional 5-year termat the same rental The store equipment is owned by FoodEquipment and is leased to the corporation at a rental of onepercent of net sales The lessee has the option of purchasingthe equipment at the end of the first year for $20,000The agreement between L. V. Eberhard and Clark alsoprovided for a mutual option between Stagg and Clark as tothe purchase of each other's stock holdings at 110 percent ofbook value, with the limitation that Stagg could exercisehis option only in the event of Clark's death, gross misconductor negligence, while Clark could exercise his option to buyStagg out only after the company had paid off its outstandingdebts to Eberhard. Their agreement also provided for a slidingscale of remuneration to Clark, based on the store's weeklyvolume, plus a bonus based on its net annual profitThe transfer of the 363 State store occurred over the July4th weekend in 1967, and the store reopened the next daywith the Eberhard private brand merchandise removed. TheEberhard employees who wished to transfer to other Eberhardstores were permitted to do so, and Clark began his operationswith three employees, one of whom had been working at thestore for Eberhard and whom Clark wished to hire In the nextfew weeks Clark personally hired additional employees, one ofwhom came to him from another Eberhard store The 363State Store now has 12 or 13 employees Clark does his ownluring without assistance or supervision from Eberhard, and atwage rates which he himself has set.Organization and Management ofEberhard FoodsAfter September 1967, Eberhard Foods operated sevenstores in Kent County and four in other areas. Through one ormore subsidiaries, it also operated a number of stores undervarious trade names. No issues in this case are relevant to theoperation of the subsidiaries' stores except insofar as one ofthese corporations, Eberhard-Byerley, illustrates a pattern ofacquisitionsand divestitures of individual stores by theEberhard interestsL.V. Eberhard is the operating head of Eberhard Foods.Reporting to him are his son-in-law, A. A Stagg, who is5 The substantial difference between the figure of 8 nonsupervisoryemployees who were at the store in November 1966, and the 60employees who were there in February 1968 is unexplained.Itmay bethat the 8 employees did not include part-time workers,while thefigure of 60 does, and that the latter also includes supervisors. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly in charge of the Kent County stores, and his son, R.W. Eberhard, in charge of the other stores Reporting to Staggand L V. Eberhard are various operating and staff officials,constituting a level between them and the individual storemanagers and their department heads These officials operateout of the chain's central office, and are responsible at theproduct level, for meats, groceries and produce, and at thestaff level for security, sales planning, advertising, personneland "front-end operations " Stagg and the divisional managersvisit the Grand Rapids stores frequently, and actively exerciseday-to-day supervision over the store managers. All theEberhard stores in the Grand Rapids area have uniform priceschedules, advertise under and display Eberhard emblems andslogans, and are presented to the public through all media ofcommunication as a single, unified chain-store operation.None of these divisional managers visit, oversee or adviseMeier or Clark on any operations at their respective stores.Meier and Clark hire and discharge the employees at theirstore, set their wage rates, fix their own price schedules,advertise solely on their own behalf, and actively seek topresent an image of themselves to the public which is unrelatedto and independent of that presented by Eberhard Foods.Ihave already mentioned that in 1967, Eberhard Foodsdisposed of three other Kent County stores besides Wyomingand 363 State The three stores were apparently sold outrightor without substantial financial investment on Eberhard's part.In the preceding past 6 or 8 years, L. V. Eberhard, through hisEberhard-Byerley subsidiary also transferred a number ofstores to other parties while retaining some financial interest inthe form of capital investment or loans Stores in Holly andMontrose, Michigan, were transferred to newly establishedcorporations inwhich Eberhard-Byerley had a 55-percentstock interest, and the operator of the store purchased 45percent of the stock In both cases, the operator and minoritystockholder has since bought out Eberhard-Byerley's interestOther Eberhard-Byerley stores were transferred on the samebasis, and in some of these cases, the arrangement remainsunchanged, that is, the operator is still the minority stock-holderYet other stores have been sold outright or closedbecause of unprofitability At least one store, that at Owosso,was sold by Eberhard-Byerley without making any capitalinvestment in the succesor but accepting as part of thepurchase price, notes on the equipment and inventory.The Alleged Refusal to BargainSometime in October 1966, Rehkopf, the president of theUnion, heard that the Wyoming store was going to be sold to.Meier.When he called Mrs. DeVries, personnel director ofEberhard, about it, she confirmed the story and told him thatthe employees would be transferred out of the store inaccordance with the seniority provisions of the agreement Byletter dated November 1, 1966, Eberhard advised the Unionthat it was planning to close the Wyoming store for economicreasons about November 12, that it would provide employ-ment for employees covered by the contract, and offered todiscuss with it the plans for the shutdown of the store and the6 B & B Industries,Inc et al,162 NLRB No 797 California Footwear Company,114 NLRB 765,enfd as mod246 F 2d 886 (C A9),HermanBrothersPet Supply, Inc,138 NLRB1087,enfd 325 F 2d 68 (C A6), Garwin Corporation,153 NLRB 664,enfd as mod.347 F 2d 295 (C.A.D C )8 Royal Oak Tool & Machine Company,132 NLRB 1361, enfd 320transfer of the employees.The Union did nothing further atthe timeThe following June,when Rehkopf and DeVries met tonegotiate a new agreement to become effectiveJuly 1, 1967,Rehkopf asked her why the checks issued by Wyoming werebeing made out by Eberhard She said that she did not know,but that the Wyoming store had been sold During thenegotiations,DeVries told the Union that the 363 State storewas to be sold about July 1. Thereafter,during the course ofthe negotiations the Union claimed to be bargaining on behalfof these two stores, while Eberhard insisted that they had beensold and were excluded from the bargaining unit.Concluding FindingsAlthough many of the cases relied on by the GeneralCounsel to establish a connection between RespondentEberhard and the other two Respondents pose the question ofliabilityon the part of a successor, or the survival of abargaining obligation for a "runaway shop," the GeneralCounsel recognizes that these cases are not directly appositeThus, -the General Counsel does not argue that Wyoming or363 State is individually required to bargain with the Union onbehalf of its employees as successors of Eberhard, nor is itsuggested that Eberhard transferred two of its many stores tothe other Respondents only to evade bargaining with theUnion for them However, the successor and "runaway shop"cases relied on by the General Counsel, do involve as here, thesurvival of a bargaining obligation after a sale or other transferof assets from a predecessor to a successor organization. Theelements to be considered are similar, although their relativeimportance may vary, in cases where the question presented iswhether formally separate business entities constitute a singleemployer for jurisdictional or unit purposes,6 or whether asuccessor is a disguised extension or continuance of thepredecessor, ' or whether an existing employer is obligated tocontinue bargaining for operations which it has transferred tonewly formed allegedly independent entities.8They have recently been restated in a jurisdiction case, 9but are also applicable in a case such as this where the issue iswhether an existing organization remains obligated to continuebargaining with a union for operations which it has "spun-off"toformally separate business organizationsWhether theformally separate business organizations constitute a "singleemployer" turns on the extent of their interrelationship ofoperations, their centralized control of labor relations, theircommon management, their common ownership or financialcontrol, and their representation to the public as a singleintegrated enterprise.I consider it of little significance in determining whether thethree Respondents constitute a single employer that Wyomingand 363 State continue to operate as food markets on thesame premises where Eberhard Foods operated. Eberhardcould expect to obtain a better recovery on its investment inmerchandise and store fixtures if the stores could be sold asfood markets rather than for some other type of business.Much more significant is the fact that though the premisesF.2d 77 (C A6),Hemisphere Progressive Corp,154 NLRB 711, andManley Transfer Company, Inc164 NLRB No 21, enfd. 390 F 2d 777(C A 8)9InternationalUnionof OperatingEngineers,Local 428, AFL-CIO,169 NLRB No. 30. EBERHARD FOODS9continue to be used as food markets they show no outwardconnectionwith the Eberhard chain either by the use ofEberhard private brands, signs or emblems, or by commonadvertising. To the public they appear as separate entities andcompetitors. Although they purchase from a common supplier,Spartan Stores, and are members of that cooperative whole-saler, that establishes neither an interrelationship of operationsnor common management, since Spartan is clearly separatefrom, and independent of, each of them.There is no persuasive evidence that Eberhard officialsmanage the day-to-day operations of Wyoming or 363 State inany fashion, nor do either of these Respondents have anyconnection with each other, besides their possible commoninvolvement with Eberhard. When Wyoming and 363 Statewere Eberhard stores, their managers were salaried employeesof Eberhard subject to the supervision of L. V. Eberhard, A. A.Stagg and the Eberhard divisional managers. The hiring ofemployees was subject to Eberhard control, prices of com-modities were set by Eberhard, and the stores did not advertiseseparately.They were, in the eyes of the public, theiremployees, vendors, and creditors, units of a single, coordi-nated business operation.Now, on the other hand, nosupervisoryofficialof Eberhard ever visits Wyoming, andStagg's infrequent visits to 363 State and his examination of itssales and financial reports can be explained by his interest inhis financial investment.The evidence also shows that Meier and Clark decide howmany employees to hire and in what categories The Eberhardpersonnel office does not interview applicants for them, doesnot make or keep schedules of hours of work, and exercises nofunction over their selection, discipline or termination. Thepresent employees at Wyoming or 363 State were never toldthat they were working for Eberhard, and they and Eberhardemployees are never interchanged.The major thrust of the General Counsel's argument thatthe three Respondents constitute a single employer is directedat the financial arrangements between the Eberhard interestsand the other two corporations. Eberhard's financial involve-ment is at different levels. As to both stores, Eberhardcorporations are lessors or sublessors of the realty, lessor of thestore equipment, creditors and investors. At each of theselevels, there is a possibility of Eberhard's exercising controlover Meier's or Clark's independent interests. That every aspectof Eberhard's financial involvement is clearly and carefullyspelled out, and that Meier's and Clark's rights and interests aredescribed and safeguarded impresses me that their negotiationswith L V. Eberhard were at arms-length even though it isfairly obvious that Eberhard held most of the financial cards.Meier and Clark did not have much money, but they werewilling to invest their experience and motivation to turnunprofitable stores into profitable ones, something whichEberhard had not been unable to accomplish.There are not, in this case, devices of the sort by which aformer owner seems to transfer to a financially irresponsiblenewcomer an interest in a going business with no intention ofever permitting a real transfer of assets to take place. Theemphasis here is quite to the contrary. The terms of the realtyand equipment leases are for fixed periods, the rental is set atfixed sums which cannot be increased except, in the case ofWyoming, after an increase in the Consumers Price Index, theallocation of future increased costs, such as taxes, is deter-mined in advance, and the options for extension or forpurchase are left with the new corporations. There is no wayby which Eberhard may force Meier or Clark out by arbitrarycancellations of the leases.The same is true as to Eberhard's status as a creditor ofWyoming and 363 State. Lenders, whether they are govern-ment agencies, financial institutions, or vendors who have notyet been fully paid, insist on security and protection for theirloans, and one common type of safeguard is a restriction onwhat the borrower may draw out in personal remuneration.Limitations on salary, the right to inspect financial statements,or even insistence on the power of approving expenditures donot, of themselves, prove that the borrower is only analter egoof the lender The question to be answered is really whether anunderfinanced investor, such as Meier or Clark, can reasonablyexpect to pay off the loans and thereby exclude the lenderfrom exercising further control over his operations. I amsatisfied that both Meier and Clark are in that position, andthat as a matter of fact, the current repayment of their loansproves that their indebtedness to the Eberhard interests wasnot devised as a means of keeping them permanently depend-ent on EberhardThere is finally the question whether the stock holdings ofthe Eberhard interests in Wyoming and 363 State, amountingineach case to 55 percent of the total capitalization issufficient, either alone or in combination with its involvementsas lessor and creditor, to justify a finding that the threeRespondents are a single employer. A majority stockholder hasthe potential for full control of a corporation, through theelection of a majority of the board of directors, and theirselection of the officers and operating officials. Although thepossibility of a takeover of the positions held by Meier andClark exists, it strikes me as a remote and doubtful eventuality.In two cases when Eberhard-Byerley took a majority stockinterest in a newly formed corporation organized to buy astore from it, the minority stockholders who actually operatedthe stores have since bought it out, and in two other cases, theoriginal arrangement remains unchanged. If past experience is aguide,Meier and Clark are more likely to buy out Eberhardthan the reverse. And, of course, if Eberhard does buy themout, the stores would again become part of the bargaining unit.If common ownership or financial control were the solecriteria in determining whether separate business entities are ineffect a single employer, then the Eberhard financial intereststhrough leases, loans and stock ownership would arguablysustain a finding that Meier's and Clark's interests were notsubstantial enough for separate employer status. But the Boardconsiders this as only one of the factors to be considered indeciding whether businesses which are financially related are infact substantially independent of each other. I have takentheseother factors into account-the interrelationship ofoperations, centralized control of labor relations, commonmanagement, and representation to the public as a singleintegrated enterprise, and I find that the elements of commonownership of the three Respondents, or the financial controlpotentially exercisable by the Eberhard interests over theaffairs of Wyoming or 363 State are not sufficient to overcomethe virtual absence of the other equally important indicia ofsingle employer status.As neither Wyoming nor 363 State is thealter egoofEberhard Foods, and is not affiliated with it otherwise forbargaining purposes, it follows that the latter Respondent didnot violate Section 8(a)(5) by insisting that it had no furtherobligation to recognize the Union as the representative of theemployees at those locations after the new corporations began 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations I shall recommend that the complaint be dismissed10in its entirety.'CONCLUSIONS OF LAWIEberhard Foods, Inc., 363 State Inc., and WyomingFood City, Inc., are employers engaged in commerce and inactivities affecting commerce within the meaning of Section2(6) and (7) of the Act.2Retail Store Employees Union Local No. 20, RetailClerks International Association, AFL-CIO, is a labor orgam-zationwithin the meaning of Section 2(5) of the Act.3.Eberhard Foods, Inc. has not violated Section 8(a)(5)and (1) of the Act by refusing to recognize the Union as thebargaining representative for the employees of 363 State Inc.,or Wyoming Food City, Inc.4.The Respondents have not engaged in any unfair laborpractices alleged in the complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissedin its entirety.I0It is therefore not necessary to considerthe validity of thecontentionmade by Wyoming and Eberhardthat Section 10(b) of theAct barredthe issuance of a complaint against them,since the chargewas filedmore than 6 months afterthe Unionbecame aware thatEberhard had sold the 28th StreetstoretoWyoming,and hadtransferred all the employees at that location to its other stores